Citation Nr: 1103548	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-02 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to December 
1957.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran testified at a central office hearing before the 
undersigned Acting Veterans Law Judge in December 2010.  A 
transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA records dated October 2002 diagnosed the Veteran with moderate 
sensoneural hearing loss at 3000 to 8000 Hertz bilaterally.  He 
was noted to have normal hearing at the lower Hertz levels and 
excellent word recognition bilaterally.  This evaluation was 
insufficient for VA purposes as it did not provide the pure tone 
auditory thresholds for the frequencies 500, 1000, 2000, 3000, 
4000 Hertz as required under 38 C.F.R. § 3.385.  Therefore a new 
examination which conforms to the requirements of 38 C.F.R. 
§ 3.385 is necessary.

Additionally, the Veteran has reported several instances of 
military noise exposure.  See August 2006 Notice of Disagreement, 
January 2007 VA Form 9, and December 2010 Board hearing.  These 
include exposure to gun noise as part of the crew of a 40mm anti-
aircraft gun, within arm's length of a 5-inch gun, during seven 
live fire exercises without ear protection while aboard the 
U.S.S. Donner; exposure to repeated jet engine noise during his 
service at the Naval Air Station in Morocco; and exposure to loud 
noise aboard the four-engine aircraft that transported him back 
and for the between Turkey and Morocco.  As the Veteran is 
competent to provide lay evidence regarding in-service noise 
exposure, the VA audiologist should also provide a medical nexus 
opinion regarding the likelihood that any current hearing 
impairment is related to the military noise exposure described 
above.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. Schedule the Veteran for a VA audiological 
examination to determine the nature and 
etiology of any bilateral hearing loss found 
to be present.  Specifically, the VA 
audiologist should address the following 
questions:

a.  Does the Veteran currently suffer from 
hearing loss as defined by VA (i.e., 
hearing in either ear has an auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz at 40 
decibels or greater; or the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz are 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test is less than 94 percent.  
See 38 C.F.R. § 3.385)?

b.  If so, is it at least as likely as not 
than any currently diagnosed hearing loss 
is attributable to the Veteran's military 
service to include the noise exposure 
described (i.e., the seven live fire 
exercises, the constant airplanes overhead 
in Morocco, and the four-engine aircraft)?

The examiner should provide all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached.

2.  Thereafter, readjudicate the claim of 
entitlement to service connection for 
bilateral hearing loss in light of the 
additional evidence obtained.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative must be provided a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.   

This remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2010).

